Citation Nr: 0734949	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an initial (compensable) evaluation for 
residuals of right knee anterior cruciate ligament 
reconstruction.  




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The veteran served on active duty from February 2001 to 
September 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, service connection was 
established for residuals of a right knee anterior cruciate 
ligament reconstruction and a noncompensable rating was 
assigned.  The veteran submitted a notice of disagreement 
with the rating assigned, and this appeal ensued.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain and slightly impaired range of motion.  
Specifically, flexion (which is normal at 140 degrees) was 
limited to 135 degrees in 2004 and 110 degrees in 2005.  
There is no subluxation, instability, or arthritis.  There is 
X-ray evidence of hardware in the knee, some muscle atrophy, 
and findings commensurate with cartilage removal that is 
still symptomatic.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial 10 percent evaluation, but no 
more, for residuals of right anterior cruciate ligament 
reconstruction have not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code (DC) 5259 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.

VA advised the veteran of the essential elements of the VCAA 
in an October 2004 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it would obtain any 
evidence held by any federal agency.  The veteran was also 
informed of the types of evidence needed in claims for 
service connection.  Finally, he was essentially told to 
submit any evidence he had in his possession that pertained 
to the claim.

The current claim for an increase is a "downstream issue" 
from the claim for service connection (veteran claimed right 
knee disability was of service origin)).  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim (here, a claim secondary service 
connection) and raises a new issue following the issuance of 
the rating decision (here, a claim for an increase), VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case (SOC) if the 
disagreement is not resolved.  Id.  This was completed when 
the RO issued a SOC in July 2005 and a supplemental statement 
of the case (SSOC) in March 2006.  In the SOC and SSOC, VA 
informed the veteran of the evidence needed to establish an 
evaluation in excess of that assigned by the RO.

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  A letter addressing these 
elements was sent in May 2006.

In connection with the duty to assist, VA has provided the 
veteran with medical examinations in connection with his 
claim and has obtained his service medical records and VA 
treatment records.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Various rating codes are potentially for application when 
evaluating the knee.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

In rating knee disabilities on limitation of range of motion 
of the joint, if flexion of the leg is limited to 15 degrees, 
then a 30 percent rating is assigned.  When flexion of the 
leg is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion of the leg is limited to 45 degrees, 
then a 10 percent rating is assigned.  When flexion of the 
leg is limited to 60 degrees, then a noncompensable or 0 
percent rating is to be assigned.  DC 5260.

When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is for assignment.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  DC 5261.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2007).  

Regarding other impairment of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  DC 5257.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.2, 4.6 (2007).

In cases where cartilage from the knee has been removed, but 
the knee is still symptomatic, then a 10 percent rating is 
assigned.  DC 5259.  When cartilage from the knee is 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, then a 20 percent rating is 
assigned.  DC 5258.

Although a veteran can be rated separately under both DC 5257 
and DC 5003, a separate rating must be based upon additional 
disability.  In other words, when a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis.  VAOGCPREC 23-97.  The VA General 
Counsel has also held that separate ratings may be provided 
for limitation of knee extension and flexion.  VAOPGCPREC 9-
04.

Under DC 5003 for degenerative arthritis, such disability is 
to be rated according to limitation of motion of the knee.  
To warrant a separate rating for arthritis, the veteran must 
at least be entitled to a noncompensable rating under 
limitation of motion.  If limitation of motion exists that is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is X-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
DC 5003.

Analysis

The veteran has appealed the disability initially signed, 
with the grant of service connection for his right knee 
disorder in November 2004.  Because he appealed the initial 
rating as to this condition, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 12-27 (1999).  

Under DCs 5260 and 5261, the veteran's right knee must have 
flexion limited to 45 degrees or extension limited to 10 
degrees to warrant a 10 percent rating on the basis of 
limitation of range of motion.  However, when examined by VA 
in October 2004, the veteran had extension to 0 degrees and 
flexion to 135 degrees, which is essentially normal and does 
not warrant a compensable rating under either code.  

At the time of the most recent VA orthopedic examination in 
September 2005, the veteran had extension to 0 degrees and 
flexion to 110 degrees.  Again, while there was some 
increased limitation of flexion since the previous exam, the 
degree of limitation does not warrant a compensable rating 
under either code.  Although the veteran was noted to have 
pain upon range of motion above 110 degrees, he was able to 
flex the knee from 0 to 125 degrees and repeated this twice.  
On exams in 2004 and 2005, it was noted that motions were 
repeated several times without change, and therefore, there 
was no clinical evidence of reduced range of motion or 
function with repetition.  Thus, even when factors such as 
pain, fatigue, weakness, and flare-ups are considered, the 
veteran's limitation of motion cannot be considered the 
equivalent of limitation of flexion to 45 degrees or 
extension to 10 degrees to warrant a 10 percent rating.  And, 
even when pain on motion and other rating factors are 
considered, the veteran would not be entitled to a 
compensable rating for his right knee disability.  

Considering that the veteran's right knee has not shown 
flexion limited to 60 degrees for a noncompensable rating 
under DC 5260, or extension limited to 5 degrees for a 
noncompensable rating under DC 5261, the veteran is also not 
entitled to separate ratings under DCs 5260 and 5261.  
VAOPGCPREC 9-2004.  As X-ray of the right knee is negative 
for arthritis, a separate rating under VAOGCPREC 23-97 is 
also not warranted.

As for DC 5257, moderate recurrent subluxation or moderate 
lateral instability, the findings necessary for a 10 percent 
rating, have not been shown.  The 2004 and 2005 examinations 
did not disclose any instability or subluxation.

It is the Board's conclusion however, that there is X-ray 
evidence of post-surgical hardware, some muscle atrophy, and 
there is evidence that he uses a brace, especially at work.  
He does have limitation of motion and other complaints which 
the Board conclude is commensurate with removal of cartilage 
with symptomatic residuals.  Thus a 10 percent rating can be 
assigned.  There is, however, no evidence of locking or other 
indicia of more impairment warranting a higher rating.

The evidence does not demonstrate that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) is 
warranted.  The evidence does not show that the veteran has 
had frequent periods of hospitalization.  Regarding marked 
interference with employment, the veteran's right knee 
disability manifests itself in ways that are contemplated in 
the rating schedule.  In the absence of medical evidence 
showing frequent hospitalizations or marked interference with 
employability (i.e. interference with employability not 
contemplated in the rating criteria), the provisions relating 
to extraschedular evaluations are inapplicable here.  The 
veteran is free, of course, to apply to reopen his claim for 
increased compensation at any time with the RO in the event 
his disability picture changes.


ORDER

An initial 10 percent rating, but no more, for residuals of 
right anterior cruciate ligament reconstruction is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


